 In the Matter of KORNINDUSTRIES, INC., EMPLOYERandUNITEDFURNITURE `YORKERS OF AMERICA,CIO,PETITIONER 1Case No. 10-R-2357.-Decided Jidy 8,1947Mr. Shepard K. Nash,of Sumter, S. C., for the Employer.Mr. Charles H. Coburn, Jr.,of High Point, N. C., andMr. Roy 0.Gaither,of Sumter, S. C., for the Petitioner.Mr. Irving D. Rosenman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Sumter,South Carolina, on April 14, 1947, before M. A. Prowell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKorn Industries, Inc., a South Carolina corporation, operates alumber yard, sawmill, and furniture plants in the city of Sumter,South Carolina, and conducts logging operations approximately 18miles outside Sumter.During a 12-month period the Employer pur-chases an undisclosed amount of materials and supplies for its opera-tions from points outside the State of South Carolina.During asimilar period, it produces at its facilities lumber and furniture ex-ceeding $250,000 in value, of which more than 50 percent representsshipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1The name of the Petitioner appears herein as amended at the hearing.74 N. LR. B., No. 83.459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATION INVOLVED 2The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain of its employees until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.3IV. THE APPROPRIATE UNITSThe Petitioner seeks a unit comprised generally of all productionand maintenance workers of the Employer engaged in the manufac-ture of furniture, furniture parts, and in the operation of its lumberyard and sawmill, but excluding office and clerical workers, employeesengaged at its logging operations and all supervisory employees.4The Employer contends that two separate bargaining emits are appro-priate; viz, one consisting of all its employees engaged in the manu-facture of furniture and furniture parts, and the other comprising allits employees engaged in the lumber yard, sawmill, and loggingoperations.There has been no previou's bargaining history at this operation.The Employer's business is set up under three separate divisions 5designated as Sumter Hardwood, Sumter Wood Products, and Sum-ter Cabinet.Sumter Hardwood embraces'the logging operations, thesawmill, and the lumber yard; Sumter Wood Products consists of thefurniture parts fabricating plant; and Sumter Cabinet consists of theplant engaged in assembling, finishing, and shipping furniture.Eachdivision maintains a separate pay roll.However, despite this three-division set up, the business of the Employer is carried oa as fourseparate operations, consisting of the logging operations, the sawmill,the lumber yard, and the two furniture plants.,Each operation is2Upholsterers' International Union. A. F. L., was notified of the filing of the petitionherein, but did not replyNo appearance was entered in its behalf at the healing3The Petitioner has waived its rights to object to any election held in the instantproceeding on the basis of any of the acts alleged as unfair labor practices in Case No.10-C-21944 In response to a request by the Employer to have the petition made definite and cer-tain, the Petitioner stated its unit position as indicated above5 These divisions are at tines also referred to in the record as departments or companies6 The parts plant and the assembling,finishing,and shipping plant KORN INDUSTRIES, INC.461under the supervision of a production manager or superintendent.The logging operations, as noted above, are located approximately 18miles outside the city of Sumter, South Carolina, while the remainingthree operations are carried on w'ithm the city limits and are adjacentto each other.At the logging operations the trees are felled and cutinto logs.The logs are then transported to the sawmill where theyare cut into lumber.From there the lumber is sent to the lumber yardfor further handling and storing.The lumber that is suitable forfurniture manufacturing is then used by the Employer in its furnitureplants while the remainder is sold.,In all these operations only thoseemployees engaged in the sawmill and lumber yard are, at times, inter-changed.The record indicates also that furniture plant employeesare skilled employees, and work four 9-hour days and one 8-hour dayeach week, whereas employees in the logging, sawmill and lumber yardoperations are in general unskilled, work five 10-hour days each week,and are paid a lower hourly wage rate.As indicated above, both the Petitioner and the Employer agreethat collective bargaining at this plant may be conducted on lessthan an employer-wide basis.They disagree, however, as to howthe employees should be grouped for collective bargaining purposes.The Petitioner seeks to group all production and maintenance workersexcept those in the logging operations in one unit. It would thuscommingle employees engaged in widely different operations; viz,lumber and sawmill workers on the one hand and furniture workerson the other hand. These employees do not interchange their func-tions, inasmuch as the former are, in the main, unskilled workerswhile the latter are skilled.They also have different supervision,different hours of work and enjoy different rates of pay. It is con-sequently clear that such a grouping would be arbitrary and there-fore inappropriate for collective bargaining.Nor are we in complete accord with the Employer's position on theunit issue.The Employer would group in one unit the employees inthe two furniture plants and would encompass in another unit theemployees in the lumber yard, sawnnill, and logging operations. Inour opinion it is-clear that the employees in the furniture plants con-stitute a homogeneous, identifiable and well integrated group com-posed largely of skilled workers with identical supervision, hours, andworking conditions who may function together.We shall thereforeestablish such a unit.However, we are unable to agree with theEmployer's other unit request.The Board has frequently separatedwoods or logging employees from sawmill and lumber yard employees7 The percentage of lumber sold is not disclosedThe Employer also purchases addi-tional lumber for its furniture manufacturing operations. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere, as here, they perform different work, are geographically sep-arated, have separate supervision, and do not interchange functions,and where the only union involved does not seek to represent bothgroups."In the light of the foregoing and inasmuch as the sawmilland lumber yard are adjacent to each other, and the employees thereinare, at times, interchanged and are engaged in the integrated task ofmanufacturing and storing lumber, we shall modify this particularunit request of the Employer and hold that a unit of lumber andsawmill employees, excluding therefrom the employees at the loggingoperations would here be appropriate.We, therefore, find the following units at the Sumter, South Caro-lina operations of the Employer to be appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct: (1) All production and maintenance employees of the fabri-cating parts plant and assembling, finishing, and shipping furnitureplant, excluding office and clerical employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action; and (2) all production and maintenance em-ployees at the sawmill and lumber yard, excluding office and clericalemployees, employees engaged in logging operations," and all super-visory employees with authority to hire, promote, discharge, disci.pline, or otherwise effect changes in the status of employees oreffectively recommend such action.V.THE DETER31TNATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot, subject to the limi-tations and additions set forth in the Direction.On February 5, 1947, a fire destroyed a part of the furniture manu-facturing facilities and resulted in the separation of about 100 of theapproximately 200 furniture employees.As of the time of the hearingsome of these separated employees were back at work, and the totalcomplement engaged in furniture manufacturing was about 125.A question was raised at the hearing concerning the right of thoseemployees, who are still separated, to vote in any election directed bythe Board. It is, however, clear that the employees so separated werelaid off permanently and are no longer employees of the Employer.8Matter of Caspar Lumber Company,55 N. L. R. B. 819;Matter ofUnion Lumber Co.,53 N. L R B. 567,Matter of Dierks Lumber &CoalCompany,52 N. L.R. B. 531;Matterof R C. Owen Company,53 N. L. R. B. 61.9 The Petitioner and the Employer stipulated that truckdrivers and train crewmen areemployed in the logging operations, and they are, therefore,also excluded from the unit. KORN INDUSTRIES; INC.463Under these circumstances we find them ineligible to participate in theelections hereinafter directed.10DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Korn Industries, Inc., Sumter,South Carolina, elections by secret ballot shall be conducted as early aspossible, but not later than thirty (30) clays from the date of this Di-rection, under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections, to determine whether or not they desire to be rep-resented by United Furniture Workers of America, CIO, for the pur-poses of collective bargaining.Mn. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Direction of Elections.10f1attei of Jenkins Coal HinnyCompany, 70 N.LR. B 894;flatter of Bahan TextileMachine]y Company, Inc, 70 \L it B 839755420-48-vol. 74-31